Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 5-24-21 has been entered and fully considered by the examiner.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 1-11, and 18-20 are allowable for the same reasons as discussed in the previous office action.
Regarding claim 11, Pance and Pederson teach a method as discussed previously, however the claim now includes the additional limitation “rendering a virtual object on a display… as being located on the mat.”
Pance fails to teach or suggest wherein both the light sensors and the display are part of the same mat (eg. the light sensors and display may be part of the same structure as in Fig. 3A, but are not a “mat,” while if the light sensors are on the “mat” at the bottom of Fig. 1D, then they are separated from the display 120).
	
	Schaerer (discussed previously) teaches a mat that renders a virtual object, but fails to teach or suggest that light sensors are part of the mat.

	Emerton (discussed previously) teaches a mat that detects light using light sensors that includes a display (eg. as seen in Fig. 2, and discussed in a previous rejection), however fails to teach or suggest displaying a virtual object based on the values from the light sensors.

	Bennet and Sugden (both previously presented) each teach rendering a virtual object on a display as being illuminated as from a real world light, however fail to teach or suggest a mat with light sensors.

Therefore, each of the currently cited references fails to teach or suggest both “an array of respective light sensors on at least one mat” and “rendering a virtual object on a display as being illuminated as from a real world light source and as being located on the mat” when combined with each of the other currently cited claim limitations.

Claims 12-17 are dependent upon claim 11 and so are allowable for the same reasons.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN M BLANCHA whose telephone number is (571)270-5890.  The examiner can normally be reached on Monday to Friday, 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 5712727772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JONATHAN M BLANCHA/Primary Examiner, Art Unit 2691